            Case 5:20-cv-00447-FB Document 1 Filed 04/09/20 Page 1 of 8


                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


Talon Overland, individually                   )
and on behalf of all others                    )       Civil Action No. 5:20-cv-00447
similarly situated,                            )
                                               )       JURY TRIAL DEMANDED
                       Plaintiff,              )
v.                                             )
                                               )
Synergies3 TEC Services, LLC,                  )
                                               )
                       Defendant.              )


                                    PLAINTIFF’S COLLECTIVE
                                          COMPLAINT

       Plaintiff Talon Overland, individually and on behalf of other similarly situated

installation technicians, states as follows for his Complaint against Defendant Synergies 3 Tec

Services, LLC (“Synergies3” or “Defendant”):

                                    PRELIMINARY STATEMENT

       1.      This is a collective action brought by Plaintiff Talon Overland (“Plaintiff”), on

behalf of himself and all others similarly situated. Plaintiff and those similarly situated worked

for Synergies3 as installation technicians, and were denied proper compensation as required by

federal wage and hour laws.

       2.      Plaintiff filed a consent to be an opt-in plaintiff in a collective action styled

Jackson et al. v. Synergies3 TEC Services, LLC, 4:19-cv-00178 (ED Mo.), which was filed on

February 4, 2019. Plaintiff, along with other installation technicians, returned his consent after

the Jackson court’s December 30, 2019 deadline to join had passed. The Jackson court recently

confirmed that all individuals who returned untimely consents are excluded from that case.
             Case 5:20-cv-00447-FB Document 1 Filed 04/09/20 Page 2 of 8


       3.      Plaintiff seeks unpaid overtime compensation pursuant to the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 201 et seq. Pursuant to the § 216(b) of the FLSA, Plaintiff

bring this claim as a putative collective action on behalf of the FLSA Collective defined below.

       4.      Defendant misclassified Plaintiff and other similarly situated installation

technicians as “independent contractors” and failed to pay them one and on-half (1.5) times their

regular rate of pay for all hours worked over forty (40) in a workweek.

                                             THE PARTIES

       5.      Plaintiff Talon Overland resides in Randall County, Texas. He worked for

Defendant as an installation technician from approximately September 2018 to October 2019.

Plaintiff worked for Defendant out of its Lubbock, Texas office.

       6.      Synergies3 is a Texas limited liability company, registered to conduct business in

Texas and other states across the country.

       7.      Synergies3 is a satellite installation provider for AT&T (DirecTV). It provides

satellite installation services to AT&T customers across the United States.

       8.      Synergies3 is or has been an enterprise engaged in commerce or in the production

of goods or services for commerce within the meaning of 29 U.S.C. § 203(s)(1), and, upon

information and belief, has had an annual gross volume of sales made or business done of not

less than $500,000 at all relevant times.

       9.      Defendant has a practice of unlawfully and improperly classifying its installation

technicians, including Plaintiff and those similarly situated, as “independent contractors.”

       10.     Defendant maintained a practice of paying its installation technicians, including

Plaintiff and the FLSA Collective, by piece rate and not paying them proper overtime

compensation. Plaintiff, and other installation technicians, were under Defendant’s direction and

control and were all subject to the same unlawful pay practice.

                                                 2
             Case 5:20-cv-00447-FB Document 1 Filed 04/09/20 Page 3 of 8


                                  JURISDICTION & VENUE

       11.     This Court has subject matter jurisdiction under 29 U.S.C. § 216(b) and 28 U.S.C.

§ 1331, because Plaintiff’s claims arise under the FLSA.

       12.     Venue is proper in this District under 28 U.S.C. § 1391(b)(1) because it is where

Synergies3 resides.

                                  FACTUAL ALLEGATIONS

       13.     Plaintiff and the FLSA Collective worked for Defendant as installation

technicians.

       14.     Plaintiff and those similarly situated were paid on a piece-rate or per job basis.

       15.     Defendant’s piece-rate or per job compensation plan did not properly pay Plaintiff

and the similarly situated installation technicians overtime pay for the overtime hours they

worked.

       16.     Defendant unlawfully classified Plaintiff and the FLSA Collective as

“independent contractors” to avoid its obligations to pay overtime wages under federal law.

Defendant also utilized its “independent contractor” misclassification scheme to improperly reap

other benefits, including reducing its tax liability, avoiding workers’ compensation, and passing

operating costs on to its workforce.

       17.     Despite classifying Plaintiff and those similarly situated as “independent

contractors,” Defendant’s installation technicians were and are, in fact, employees under federal

law.

       18.     At all relevevant times, Defendant is, and has been, an “employer” of Plaintiff and

those similarly situated within the meaning of the federal law.




                                                 3
             Case 5:20-cv-00447-FB Document 1 Filed 04/09/20 Page 4 of 8


       19.      Plaintiff and the FLSA Collective worked for Defendant on a full-time and

continuing basis. Plaintiff and those similarly situated did not sell or advertise their services to

the general public, or work for any other company other than Defendant.

       20.      Plaintiff and those similarly situated were also subject to Defendant’s direction

and control regarding the manner in which they performed their work. For instance:

             a. Defendant required its installation technicians to follow Defendant’s instructions,

                processes, and policies regarding the methods by which their work was to be

                completed.

             b. Defendant supervised Plaintiff and the similarly situated installation technicians’

                work.

             c. Defendant required Plaintiff and the similarly situated installation technicians to

                use specific applications on their personal mobile phones and/or tablets to open

                and close work orders, and to track the work they completed each day.

             d. Defendant determined and set Plaintiff and the similarly situated installation

                technicians’ schedules.

             e. Defendant’s installation technicians did not generate their own business. Rather,

                the customers for whom they provided installation services for, were contracted

                through Defendant and/or Defendant’s customers.

             f. Defendant determined Plaintiff and the similarly situated installation technicians’

                pay by setting the non-negotiable rates included in its piece-rate compensation

                structure.

             g. Defendant required Plaintiff and similarly situated installation technicians to

                attend meetings to discuss job performance and details and specifications related

                to the work to be completed for Defendant’s customers.

                                                  4
             Case 5:20-cv-00447-FB Document 1 Filed 04/09/20 Page 5 of 8


             h. Defendant required installation technicians to obtain specific certifications in

                order to perform work for Defendant.

             i. Defendant required installation technicians to communicate any changes in their

                work schedule and/or hours to Defendant, in advance of the changes.

             j. Defendant had the ability to discipline its installation technicians if they did not

                follow Defendant’s standards, policies and / or procedures.

       21.      Defendant has suffered and permitted Plaintiff to regularly work more than forty

(40) hours a week without overtime compensation.

       22.      For example, during the workweek ending February 9, 2019, Plaintiff Overland

estimates that he worked approximately 55 hours without receiving any overtime pay.

       23.      Defendant has also suffered and permitted other similarly situated installation

technicians to regularly work more than forty (40) hours in a workweek without overtime

compensation.

       24.      Defendant knowingly, willfully, or in reckless disregard of the law, maintained an

illegal practice of failing to pay Plaintiff and the FLSA Collective proper overtime compensation

for all hours worked over forty (40) in a workweek.

       25.      Plaintiff repeatedly complained to Defendant about its improper classification of

installation technicians as “independent contractors” and insisted that he was owed overtime for

hours worked in excess of forty (40) in a workweek. Defendant has also been sued on at least

two different occasions for misclassifying the installation technician position. See Jones v.

Synergies3 TEC Servs., LLC, 4:18-cv-01161(E.D. Mo.); Jackson v. Synergies3 TEC Servs., LLC,

4:19-cv-00178 (E.D. Mo.).

       26.      Defendant did not keep accurate or complete records of the hours Plaintiff and

other similarly situated installation technicians worked.

                                                   5
              Case 5:20-cv-00447-FB Document 1 Filed 04/09/20 Page 6 of 8


                           COLLECTIVE ACTION ALLEGATIONS

        27.     Pursuant to FLSA, 29 U.S.C. § 216(b), Plaintiff’s consent form is attached as

Exhibit A. The consent form of opt-in Plaintiffs are attached as Exhibit B. As this case

proceeds, it is likely other individuals will join this case as opt-in Plaintiffs.

        28.     Pursuant to the FLSA, 29 U.S.C. § 216(b), Plaintiff seek to certify the following

FLSA Collective:

           All installation technicians who worked for Defendant and were
           classified as “independent contractors” at any time on or after October
           30, 2019 (the “FLSA Collective”) to the date of final judgment.

        29.     Upon information and belief, Defendant knew that Plaintiff and the FLSA

Collective performed work that required overtime pay. Defendant operated under a scheme to

deprive these workers of overtime compensation by misclassifying them as independent

contractors and failing to properly compensate them for their overtime hours worked.

        30.     Defendant is liable under the FLSA for failing to properly compensate Plaintiff

and the FLSA Collective, and as such, notice should be sent to the FLSA Collective. There are

numerous similarly situated current and former installation technicians who have been denied

overtime pay by Defendant in violation of the FLSA who would benefit from the issuance of

court-supervised notice of this lawsuit and the opportunity to join. Those similarly situated

installation technicians are known to Defendant and should be readily identifiable through

Defendant’s records.

                                         CAUSE OF ACTION

                             COUNT I – OVERTIME WAGES
                   FAIR LABOR STANDARDS ACT – 29 U.S.C. § 201, et seq.
                          On Behalf of Plaintiff and the FLSA Collective

        31.     Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

                                                    6
              Case 5:20-cv-00447-FB Document 1 Filed 04/09/20 Page 7 of 8


        32.     The FLSA requires employers to pay non-exempt employees overtime

compensation at a rate of one and one-half (1.5) times their regular rate of pay for all hours

worked over forty (40) in a workweek. See 29 U.S.C. § 207.

        33.     Plaintiff and the proposed FLSA Collective were or are employees of Defendant

within the meaning of the FLSA.

        34.     Defendant is or was the employer of Plaintiff and the proposed FLSA Collective

within the meaning of the FLSA, 29 U.S.C. § 203(d).

        35.     As a result of its unlawful classification of Plaintiff and FLSA Collective as

“independent contractors,” and its failure to pay them the overtime compensation required by

law, Defendant has violated the provisions of the FLSA, 29 U.S.C. §§ 207 and 215(a)(2).

        36.     Defendant suffered and permitted Plaintiff and those similarly situated to

routinely work more than forty (40) hours in a workweek without proper overtime compensation

as required by the FLSA, 29 U.S.C. § 201 et seq., and its implementing regulations.

        37.     Defendant’s failure to comply with the FLSA overtime protections caused

Plaintiff and those similarly situated to suffer loss of wages and interest thereon.

        38.     Defendant knew, or showed reckless disregard for the fact, that it failed to pay

these individuals proper overtime compensation in violation of the FLSA.

        39.     Defendant has not acted in good faith or with reasonable grounds to believe that

their actions and omissions were not a violation of the FLSA, and as a result thereof, Plaintiff

and other similarly situated workers are entitled to recover an award of liquidated damages in an

amount equal to the amount of unpaid wages and overtime compensation permitted by 29 U.S.C.

§ 216(b). Alternatively, should the Court find that Plaintiff and the other installation technicians

are not entitled to recover liquidated damages, then they are entitled to an award of prejudgment

interest at the applicable legal rate.

                                                  7
             Case 5:20-cv-00447-FB Document 1 Filed 04/09/20 Page 8 of 8


       40.     Plaintiff and those similarly situated are entitled to unpaid overtime, liquidated

damages, and attorney’s fees and costs under the FLSA.

       41.     Plaintiff, on behalf of himself and the FLSA Collective, seek recovery of

attorneys’ fees and costs to be paid by Defendant, as provided by the FLSA, 29 U.S.C. § 216(b).

       WHEREFORE, on Count I of this Complaint, Plaintiff and all similarly situated

installation technicians demand judgment against Defendant and pray for (1) compensatory

damages; (2) liquidated damages; (3) attorneys’ fees and costs as allowed under 29 U.S.C.

§ 261(b); (4) pre-judgment and post-judgment interest as provided by law; (5) leave to add

additional plaintiffs and/or state law claims by motion, the filing of written consent forms, or any

other method approved by the Court; and (6) such other relief as the Court deem fair and

equitable.

Dated: April 8, 2020
                                                      Respectfully Submitted:


                                                      s/ Rachhana T. Srey
                                                      Rachhana T. Srey, MN Bar No. 340133*
                                                      srey@nka.com
                                                      Jay Eidsness, MN Bar No. 0395347
                                                      jeidness@nka.com
                                                      NICHOLS KASTER, PLLP
                                                      4600 IDS Center, 80 S. 8th Street
                                                      Minneapolis, Minnesota 55402
                                                      Telephone: (612) 256-3200
                                                      Facsimile: (612) 215-6870

                                                      *Pro hac vice application forthcoming



                                                      ATTORNEYS FOR PLAINTIFF AND
                                                      THOSE SIMILARLY SITUATED




                                                 8
